United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, Fort Stewart, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1573
Issued: January 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 20, 2013 appellant filed a timely appeal from the February 25, 2013 and
April 30, 2013 decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained a right hand condition
in the performance of duty; and (2) whether OWCP properly refused to reopen appellant’s case
for reconsideration under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 4, 1985 appellant, a 36-year-old logistics management specialist, filed a
claim, alleging that he injured a knuckle on his right hand in the performance of duty on
August 29, 1985.
By decision dated January 22, 2001, OWCP denied appellant’s traumatic injury claim for
a right hand injury.
On May 17, 2012 appellant filed a Form CA-2 occupational disease claim for a right
hand condition causally related to employment factors.
On May 23, 2012 OWCP advised appellant that it required additional factual and medical
evidence to determine whether he was eligible for compensation benefits. It asked him to submit
a comprehensive report from a treating physician describing his symptoms and the medical
reasons for his condition, with an opinion as to whether his claimed condition was causally
related to his federal employment. OWCP requested that appellant submit the evidence within
30 days.
By decision dated June 26, 2012, OWCP denied appellant’s claim. It found that he failed
to submit medical evidence sufficient to establish a right hand condition sustained in the
performance of duty.
In a report dated July 23, 2012, Dr. William E. Kropp, a Board-certified hand surgeon,
stated that appellant had complaints of pain in his right ring finger at the proximal interphalangeal
(PIP) joint. He advised that he initially examined appellant for a similar complaint in May 2004,
which he attributed to a 1985 injury. Dr. Kropp stated that appellant had been living with his right
hand condition; he advised, however, that his job required a lot of keying and typing, which
bothered him. He stated on examination that appellant had considerable swelling around the PIP
joint of the right ring finger with a bit of flexion contracture. Dr. Kropp diagnosed post-traumatic
arthritis and swelling of the right ring finger at the PIP joint. He recommended that appellant
undergo a fusion procedure or an arthroplasty.
On August 22, 2012 appellant requested reconsideration.
By decision dated November 30, 2012, OWCP denied modification of the January 26,
2012 denial of compensation.
In a December 18, 2012 report, Dr. R. Glenn Carter, Board-certified in geriatrics, stated
that appellant sustained an injury to his right hand at work in 1985 when it slipped off a wrench.
He struck a knuckle on his equipment. Appellant experienced pain and swelling which became
progressively worse with his daily job duties over the past few years. Dr. Carter related that
appellant’s job duties required repetitive motion of his fingers and hands while using mechanical
tools. He also performed office duties which included typing documents, opening and closing
doors, climbing into vehicles, and holding steering wheels on company vehicles, all of which
aggravated his condition. Dr. Carter stated that appellant was considering surgery to ameliorate
post-traumatic arthritis of the right ring finger and PIP joint, in addition to a right hand deformity
attributable to his past employment duties and aggravated by his current position.
2

By decision dated February 25, 2013, OWCP denied modification of the November 30,
2012 decision.
On April 16, 2013 appellant requested reconsideration.
In a report dated March 21, 2013, Dr. Carter stated that appellant’s current job required him
to use a keyboard to type and enter data daily into the computer system. This required repetitive
motions of his fingers and hands while using different mechanical tools. Appellant was also
required to grip, turn, twist, pull and hold. Appellant also drove distances over uneven roads, and
terrains, which caused discomfort while gripping the steering wheel to remain in control of the
vehicle. He noted that arthritis involved the breakdown of cartilage which protected the joint and
allowed it to move smoothly. Dr. Carter advised that without the normal amount of cartilage the
bones rubbed together and caused pain, swelling, inflammation and stiffness.
By decision dated April 30, 2013, OWCP denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require OWCP to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed right hand condition and his federal
employment. This burden includes providing medical evidence from a physician who concludes
that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to submit sufficient medical evidence to establish
that his claimed right hand condition was related to factors of his employment. For this reason,
he has not discharged his burden of proof.
In support of his claimed conditions appellant submitted reports from Drs. Kropp and
Carter. Dr. Kropp noted appellant’s complaints of right hand pain and swelling and flexion
contracture on examination in his July 23, 2012 report. He diagnosed post-traumatic arthritis and
swelling of the right ring finger at the PIP joint and opined that this stemmed from appellant’s
1985 injury. Dr. Kropp advised that appellant’s job required a lot of keying and typing, which
irritated him. Dr. Carter related appellant’s history of injury in his December 18, 2012 report and
stated that his pain and swelling had increased with his daily work duties. He advised that his job
duties required repetitive motion of his fingers and hands in addition to typing documents, opening
and closing doors, climbing into vehicles, and holding steering wheels on company vehicles, all of
which aggravated his right hand condition.
The reports from Drs. Kropp and Carter did not provide a rationalized medical opinion
addressing how the claimed condition or disability was causally related to his employment
duties. The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.7 The physicians of record did not sufficiently describe
appellant’s job duties or explain the medical process through which such duties would have been
competent to cause the claimed conditions. Accordingly, the reports from Drs. Kropp and Carter
did not sufficiently explain how appellant’s diagnosed conditions resulted from factors of his
employment. These physicians did not address appellant’s preexisting conditions in any detail or
how appellant’s work duties were competent to cause this condition.8

5

Id.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

See Anna C. Leanza, 48 ECAB 115 (1996).

8

William C. Thomas, 45 ECAB 591 (1994).

4

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that his conditions were caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Consequently, appellant has not met his burden of proof in
establishing that his claimed right hand condition was causally related to his employment.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by OWCP; or by constituting
relevant and pertinent evidence not previously considered by OWCP.10 Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.11
ANALYSIS -- ISSUE 2
In the present case, OWCP rejected appellant’s claim on the grounds that he had
submitted insufficient evidence to establish a causal relationship factor of his federal
employment and any claimed condition or disability. In requesting reconsideration appellant did
not attempt to show that OWCP had erroneously applied or interpreted a specific point of law,
nor did he advance a relevant legal argument not previously considered by OWCP. Appellant
did submit a new medical report.
He submitted a second report from Dr. Carter dated March 21, 2013. In this report
Dr. Carter advised that without the normal amount of cartilage the bones can rub together and
cause additional pain, swelling, inflammation, and stiffness. The panel finds that Dr. Carter’s
March 21, 2013 report to be substantially similar to his December 18, 2013 report where he
outlined the diagnosis of traumatic arthritis and his job duties. In the March 21, 2013 report he
repeats his findings and adds a new paragraph wherein he makes a general statement describing
arthritis. As such, the report does not address how appellant’s actual job duties caused or
aggravated the diagnosed condition, the relevant issue in this case. The Board therefore finds
that the March 21, 2013 report does not fulfill the requirements of 5 CFR 10.606(b).
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establish that his
claimed right hand condition was sustained in the performance of duty. The Board also finds
9

See Anna C. Leanza, supra note 7.

10

20 C.F.R. § 10.606(b). See generally 5 U.S.C. § 8128(a).

11

Howard A. Williams, 45 ECAB 853 (1994).

5

that OWCP did not abuse its discretion by refusing to reopen his case for reconsideration of the
merits under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 25, and April 30, 2013 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: January 2, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

